IN THE COURT OF APPEALS OF IOWA

                                     No. 21-1673
                                 Filed May 11, 2022


IN THE INTEREST OF R.G.-O.,
Minor Child,

D.O.,
        Petitioner-Appellee,

J.G.-M.,
      Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Chickasaw County, David F. Staudt,

Judge.



        A father appeals the order terminating his parental rights to his child under

Iowa Code section 600A.8 (2020). AFFIRMED.



        Amanda T. Adams of O’Flaherty Law, Des Moines, for appellant.

        Sarah A. Reindl of Reindl Law Firm. P.L.C., Mason City, for appellee.

        Mark A. Milder of Mark Milder Law Firm, Denver, attorney and guardian ad

litem for minor child.



        Considered by May, P.J., and Greer and Chicchelly, JJ.
                                          2


CHICCHELLY, Judge.

        This appeal involves the termination of a father’s parental rights to a child

born in January 2020. The father was in a relationship with the child’s mother at

the time of birth, and he lived with the mother and the child for several months

after. But by June, the father had begun a new relationship and moved out of the

home.

        The child’s birth certificate did not name the father, and there was no

paternity order on visitation and support.        But the father visited the child

sporadically, though the visits were never unsupervised or overnight. The father

also provided some financial support to the mother, but the amount is in dispute.

He never added the child to the insurance policy provided by his employer despite

her eligibility.

        The mother died in November 2020. Law enforcement asked who would

take the child and her half-sibling.1 A maternal aunt and uncle volunteered to take

both children while the father remained silent. In the weeks that followed, the father

visited the child briefly twice but provided no financial support.

        On December 1, the father petitioned to establish paternity.           Those

proceedings were stayed when, one week later, the maternal uncle petitioned to

terminate the father’s parental rights under Iowa Code chapter 600A (2020). The

parties agreed the child would remain in the care of the aunt and uncle pending

the court’s ruling on the termination petition.




1 The parental rights of the half-sibling’s father have since been terminated, and
the maternal aunt and uncle have adopted the half-sibling.
                                          3


       The termination trial was held in May and June 2021. The district court

entered its order terminating the father’s parental rights on October 25. The court

found clear and convincing evidence that the father abandoned the child by failing

to provide significant financial support or maintain substantial contact.

       The father appeals, challenging the finding that he abandoned the child. He

also contends the district court erred by considering events that occurred after filing

of the termination petition. We review his claims de novo, giving weight to the trial

court’s fact findings. See In re B.H.A., 938 N.W.2d 227, 232 (Iowa 2020).

       Iowa Code section 600A.8(3) allows the court to terminate parental rights if

a parent has abandoned a child. “To abandon a minor child” means to “reject[] the

duties imposed by the parent-child relationship, . . . which may be evinced by the

person, while being able to do so, making no provision or making only a marginal

effort to provide for the support of the child or to communicate with the child.” Iowa

Code § 600A.2(20). The statute considers a parent to have abandoned a child six

months of age or older “unless the parent maintains substantial and continuous or

repeated contact with the child.” Id. § 600A.8(3)(b).

       In determining whether a parent has abandoned a child under

section 600A.8(3), the parent’s subjective intent does not control.                 Id.

§ 600A.8(3)(c). To prevent a finding of abandonment, a parent must provide

“contribution toward support of the child of a reasonable amount, according to the

parent’s means.” Id. § 600A.8(3)(b). The parent must also show “substantial and

continuous or repeated contact” by:

              (1) Visiting the child at least monthly when physically and
       financially able to do so and when not prevented from doing so by
       the person having lawful custody of the child.
                                          4


              (2) Regular communication with the child or with the person
       having the care or custody of the child, when physically and
       financially unable to visit the child or when prevented from visiting
       the child by the person having lawful custody of the child.
              (3) Openly living with the child for a period of six months within
       the one-year period immediately preceding the termination of
       parental rights hearing and during that period openly holding himself
       or herself out to be the parent of the child.

Id.

       In its ruling, the district court summarized the father’s brief and intermittent

contact with the child:

       There are some months in which [the father] did not visit the child.
       There are more months in which he did. The petitioner’s evidence
       did reveal that [the father] did not maintain substantial contact with
       his child. The visits [the father] highlight consist of meetings once a
       month with an infant/toddler for less than one hour per visit. For a
       father attempting to maintain substantial and continuous contact with
       an infant/toddler he failed miserably. One-hour visits per month or
       every two weeks with a small child such as [R.G.-O.] will not suffice
       to maintain a substantial and continuous presence in the child’s life.
               From the time of [the mother]’s death, [the father] was
       complicit in allowing [the maternal aunt and uncle] to effectively begin
       raising his child. It is somewhat understandable that at the time of
       [the mother]’s death that [the father] could have felt allowing the two
       children to remain together would assist them in coping without their
       mother’s presence. [The father] failed to make any substantial effort
       to return [R.G.-O.] to his custody. He seemed compliant and
       comfortable with the child’s aunt and uncle raising the child until such
       time as they filed a petition to terminate his parental rights. Even
       after the petition for termination of parental rights was filed, [the
       father] failed to make any serious effort at establishing a substantial
       and continuous relationship with his child. [The father] has not
       completely disassociated himself from his child; however, he has
       failed to make any substantial effort at truly becoming a parent to the
       child. He remained very comfortable allowing [the mother] to raise
       the minor child until her untimely death. He again became very
       comfortable allowing the aunt and uncle to raise his minor child.

The guardian ad litem expressed similar sentiments in his report to the court. The

finding is supported by an exhibit identifying the dates and lengths of the father’s

visits after the mother died. The exhibit shows the father visited the child on just
                                          5


eleven occasions over a five-month period, with visits lasting no longer than one-

half hour each.

       The father claims he maintained substantial and continuous or repeated

contact with the child as stated in section 600A.8(3)(b)(3) by openly living with the

child for six months in the year before the filing of the termination petition. But the

child was born in January, and the father no longer lived in the same home by

June. At most, the father lived with the child for only four and one-half months,

short of the six months required by the statute. It does appear that the father visited

the child monthly, although for brief periods. But this alone does not preclude a

finding of abandonment. See In re M.M.S., 502 N.W.2d 4, 8 (Iowa 1993) (noting

that “total desertion is not required for a showing of abandonment”). Spending one

hour with a child each month is scarcely enough to establish oneself in a young

child’s memory, let alone meet “the duties imposed by the parent-child

relationship.” The father’s contact with the child was marginal, at best.

       Besides having contact with the child, a parent must also provide adequate

financial support to avoid a finding of abandonment. The father failed to do so.

The evidence shows that the father earns $23.00 per hour and regularly works

overtime at a rate of $34.50 per hour—earning $58,981.34 in 2020 while the

mother earned $21,545.35. Despite earning more than twice that of the mother,

the father provided little financial support for the child before the mother’s death.

That did not change when the child went to live with the aunt and uncle. As the

guardian ad litem noted,

       In the past year, his financial support has been sporadic and far
       below what he can and should have contributed. This case has been
       pending in court for half a year and it does not appear he has paid
                                           6


       any monetary support in that time. He has provided some supplies,
       but the amount must be less than $200-300.

Coupled with the little time the father spent with the child once his relationship with

the child’s mother ended, we agree there is clear and convincing evidence to

terminate the father’s parental rights under section 600A.8(3)(b).

       Having found the father abandoned the child, we must determine whether

termination is in the child’s best interests. See B.H.A., 938 N.W.2d at 232.

              The best interest of a child requires that each biological parent
       affirmatively assume the duties encompassed by the role of being a
       parent. In determining whether a parent has affirmatively assumed
       the duties of a parent, the court shall consider, but is not limited to
       consideration of, the fulfillment of financial obligations,
       demonstration of continued interest in the child, demonstration of a
       genuine effort to maintain communication with the child, and
       demonstration of the establishment and maintenance of a place of
       importance in the child’s life.

Iowa Code § 600A.1(2). The father has failed to affirmatively assume the duties

encompassed by being a parent. Since the mother’s death, that role has been

fulfilled by the aunt and uncle. In view of the father’s limited contact with and lack

of support of the child, the child’s best interests are served by terminating parental

rights to allow the aunt and uncle to adopt the child as they have adopted the

child’s half-sibling.

       The father also argues the district court erred by considering his failure to

provide any financial support to the child after the filing of the termination petition.

He claims the plain language of the statute only allows us to consider events that

occurred in the year before the filing of the petition. In support of his claim, he cites

only to section 600A.8(3)(b)(3), which lists living with a child as one of the ways a

parent can show “substantial and continuous or repeated contact” with a child.
                                          7


Although that provision refers to “a period of six months within [a] one-year period,”

that period must occur “immediately preceding the termination of parental rights

hearing,” not the filing of the petition.2 See Iowa Code § 600A.8(3)(b)(3) (emphasis

added). Nothing in chapter 600A limits the evidence the court may consider to the

period before the filing of the termination petition. Instead, the express terms of

the statute suggest the court can consider the events preceding the termination

hearing. The district court properly considered events that occurred after the filing

of the termination petition.

       Because clear and convincing evidence shows the father abandoned the

child under Iowa Code section 600A.8(3)(b) and termination is in the child’s best

interests, we affirm.

       AFFIRMED.




2 Section 600A.8(3)(b) also refers to the child’s age “when the termination hearing
is held,” not the child’s age when the petition is filed.